DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites “a surface” in the 8th line. Because there is already antecedent basis for “a surface” in the 6th line, it is unclear if the surface referenced in line 8 is intended to be the same surface defined in line 6, or a different surface. For the purposes of this examination, “a surface” in line 8 will be interpreted as “the surface,” as this appears to be applicant’s intent.
Claims 9 and 11-12 are rejected as indefinite due to their dependency upon rejected claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 8-9, 11-12, 15-19, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampka (US 2010/0151775, previously cited) in view of Tiede (US 6159084, previously cited).
Regarding claim 1, Lampka teaches an accessory drivable by a driving shaft, the accessory comprising: an attachment member including an inner region (36) having a first 
Regarding claim 8, Lampka teaches an apparatus comprising a driving shaft (18), a motor to drive the driving shaft ([0003]), and an accessory drivable by the driving shaft, the accessory including: an attachment member including an inner region (36) having a first protruding structure that protrudes outward from a surface on a first side of the attachment member in a 
Regarding claim 15, Lampka teaches an accessory drivable by a driving shaft, the accessory comprising: an attachment member including an inner region (36) having a first protruding structure that protrudes outward from a surface on a first side of the attachment member in a first direction (fig 1; protruding upward from top flat surface of element 44) and defines a locking slot (37) that is offset from a central axis (55)  of the attachment member, and a second protruding structure that protrudes outward from the surface in the first direction and is offset from the central axis of the attachment member (see annotated fig 2) the central axis 
Regarding claims 2, 9, and 16, Lampka, as modified, teaches all the elements of claims 1, 8 and 15 as described above. Lampka further teaches the attachment member moves in at least a spinning motion when rotating about the central axis ([0042]); and the attachment member moves in at least a random orbital motion when rotating about the eccentric axis ([0034]).
Regarding claims 4-5, 11-12, and 18-19, Lampka, as modified by Tiede, teaches all the elements of claims 1, 8 and 15 as described above. Lampka further teaches a bearing (34), wherein the fastener connects at least the bearing to the eccentric member and the attachment member such that the bearing is centered about the eccentric axis (fig 3); and 
Regarding claim 17, Lampka, as modified, teaches all the elements of claim 15 as described above. Lampka further teaches the central axis (55) of the attachment member aligns with a drive axis (52) of the driving shaft when the locking member is in the locked position (fig 3).
Regarding claims 23 and 25, Lampka, as modified, teaches all the limitations of claims 1 and 15 as described above. Lampka does not teach the second axis arranged between the first axis and the third axis, but does suggest that there are alternative positions for other elements of the locking system (such as locking slot 37; [0043]). However, it has been held that rearrangement of parts involves only routing skill in the art (MPEP 2144.04 VI C). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to rearrange the slots of Lampka, for example by positioning the first slot on the opposite side of the eccentric member 30 such that the second axis is between the first axis and the third axis, as this rearrangement would not change the function or operation of the apparatus.
Regarding claim 24, Lampka, as modified, teaches all the limitations of claim 1 as described above. Lampka further teaches the locking member (26) includes a head portion (27, shown labeled in fig 1) and a shaft portion (extended cylindrical portion of 26), and the head portion is configured to abut against a surface of the eccentric member (30) when the shaft portion is engaged with the attachment member (36) in the locked position (fig 3 shows head 
Regarding claim 26, Lampka, as modified, teaches all the limitations of claim 15 as described above. Tiede further teaches a head portion of the fastener abuts against a portion of the attachment member when the attachment member is connected to the eccentric member (see head at bottom of fastener 28 abutting portion 35 of attachment member 17).

    PNG
    media_image1.png
    518
    700
    media_image1.png
    Greyscale


Claims 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampka and Tiede as applied to claims 1, 8 and 15 above, and further in view of Hafele et al (US 2019/0084116, previously cited).
Regarding claims 7, 14 and 21, Lampka, as modified, teaches all the elements of claims 1, 8 and 15 as described above. Lampka does not teach a constraint mechanism. Hafele teaches an orbital tool including a constraint mechanism (130) that holds a part of an attachment member (fig 21) such that the attachment member moves in at least an orbital motion when driven by a driving shaft ([0056]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the constraint mechanism of Hafele to the accessory of Lampka in order to allow a user to selectively limit rotation of the attachment member as taught by Hafele ([0056]).
Response to Arguments
Applicant's arguments filed 22 Nov 2021 have been fully considered but they are not persuasive. Applicant argues that Lampka and Tiede do not teach the first and second protruding structures with the locking slot and guide slot. Examiner respectfully disagrees. As broadly claimed, Lampka teaches both the claimed protruding structure including the locking slot as shown in the annotated figure above. Tiede teaches the claimed guide slot in the attachment member as detailed above. Applicant further argues that Lampka does not teach the newly claimed detachable “attachment.” Examiner respectfully disagrees. As broadly claimed, Lampka teaches an attachment (48) which is attachable and detachable from the attachment member via a fastener ([0040]). As depicted in fig 2, the attachment is attached to the outer region which is in turn connected to the inner region. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723